Exhibit 10.6



PURCHASE AND SALE AGREEMENT
(WITH ESCROW INSTRUCTIONS)
This Purchase and Sale Agreement (this “Agreement”) is entered into effective as
of June 10, 2014 (the “Effective Date”) by AMCOR RIGID PLASTICS USA, INC., a
Delaware corporation, as Seller (“Seller”), and ARCP ACQUISITIONS, LLC, a
Delaware limited liability company, as Buyer (“Buyer”).
RECITALS
A.Buyer desires to purchase certain real estate (the “Property”) from Seller and
Seller desires to sell the Property to Buyer, all as more particularly set forth
in this Agreement. The street address, Building square footage, annual rent,
Purchase Price and Deposit for the Property is listed on Exhibit A attached
hereto. The Property will be leased at the Closing by Buyer to Seller (“Tenant”)
in accordance with a triple net lease between Buyer and Tenant, in form
reasonably acceptable to Buyer and Tenant, as further provided herein (the
“Lease”).
B.    In consideration of the mutual covenants and undertakings set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer (each, a “Party”
and, collectively, the “Parties”) agree as follows:
SUMMARY OF TERMS
Certain key terms of this Agreement are summarized below, but remain subject to
the applicable detailed provisions set forth elsewhere in this Agreement.



--------------------------------------------------------------------------------



Property:
Fee title to that certain parcel of real property located at 3201 Bearing Drive,
Fanklin, IN 46131, as legally described on Exhibit A-1 attached hereto (the
“Land”), together with all buildings thereon (each, a “Building” and,
collectively, the “Buildings”) and including the related property and rights
described in this Agreement.


Purchase Price:
$19,789,184.00 (the “Purchase Price


Deposit:
$989,459.00 (such amount, together with all interest earned or accrued thereon,
the “Deposit”).


Study Period:
5:00 p.m. Mountain Standard Time (MST) on June 23, 2014 (the “Study Period”).


Closing Date:
5:00 p.m. Mountain Standard Time (MST) on June 27, 2014


Escrow Agent:
First American Title Insurance Company, National Commercial Services (“Escrow
Agent”)
2425 E. Camelback Road, Suite 300
Phoenix, Arizona 85016
Attention: Brandon Grajewski
Tel: (602) 567-8145
Fax: (602) 567-8101
Email: bgrajewski@firstam.com 



Notices Addresses for the Parties:
If to Seller:
Amor Rigid Plastics USA, Inc.

935 Technology Drive        
Ann Arbor, MI 48108        
Attn: Sheridan Attig
Tel: (734) 302-4380
Fax: (734) 302-2298
Email: sheridan.attig@amcor.com


with a copy to:
Amcor Rigid Plastics USA, Inc.

935 Technology Drive        
Ann Arbor, MI 48108        
Attn: Jennifer Bourgoin
Tel: (734) 302-2272
Fax: (734) 302-2298
Email: Jennifer.bourgoin@amcor.com




If to Buyer:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100



--------------------------------------------------------------------------------



Phoenix, AZ 85016
Attn: H. Curtis Keller
Tel: (602) 778-8700
Fax: (480) 449-7012
Email: ckeller@arcpreit.com


with a copy to:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Sarah Lanner
Tel: (602) 778-8700
Fax: (480) 449-7012
Email: slanner@arcpreit.com


Notice Provisions:
See Section 22.

Seller’s Diligence Contact for scheduling physical inspections of the Property:


Name: Mike O’Kelley
Tel: (317) 736-4313 Ext. 1175
Email: mike.okelley@amcor.com


[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------





1.    PURCHASE AND SALE OF PROPERTY. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, the Property upon and subject to the terms and
conditions of this Agreement. As used in this Agreement,:
(a)    “Real Property” means and includes (i) the parcel of the Land, the
respective Building, and all other buildings, improvements, building systems and
fixtures located upon such Land; (ii) all tenements, hereditaments, easements
and appurtenances pertaining to such Land or such Building; and (iii) all
mineral, water, irrigation and other property rights of Seller, if any, running
with or otherwise pertaining to such Land; and
(b)    “Property” means and includes (i) the Real Property; (ii) all of Seller’s
interest, if any, in and to equipment, machinery and other tangible personal
property used in connection with the ownership of the Real Property, if any, but
specifically excluding any and all personal property, trade fixtures, unique or
special HVAC systems such as the production HVAC system (above and beyond the
industry standard office HVAC system installed at the Building) and any other
property or trade fixtures owned by the Seller and used by the Seller in the
operation of the Seller’s business from the Real Property (the “Personalty”);
and (iii) all of Seller’s interest in and to the following affecting or relating
to the Property: (1) all warranties and guaranties (the “Warranties”); (2) all
development rights, utility capacities, approvals, permits and licenses (the
“Permits”); (3) all surveys, engineering reports, environmental reports, plans,
drawings, specifications, construction contracts, subcontracts, architectural
and engineering agreements, and similar documents and agreements relating to the
design, development, construction, maintenance or repair of the Property (the
“Property Documents”); and (4) any other intangibles (the “Intangibles”).
2.    PURCHASE PRICE. The Purchase Price will be paid by Buyer as follows, in
cash or other immediately available funds:
(a)    the Deposit will be deposited in escrow with Escrow Agent not later than
two (2) business days following the receipt by Escrow Agent of a fully-executed
original of this Agreement; and
(b)    the balance of the Purchase Price, as may be increased or decreased to
account for any prorations, credits, or other adjustments required by this
Agreement, will be deposited in escrow with Escrow Agent on or before the close
of escrow (the “Closing”).
The “Opening of Escrow” means the receipt, countersignature and distribution by
Escrow Agent of a fully-executed original of this Agreement, together with the
receipt by Escrow Agent of the Deposit. Seller and Buyer agree to the escrow
instructions attached hereto as Exhibit F and incorporated herein (the “Escrow
Instructions”).
3.    DISPOSITION OF DEPOSIT. Seller and Buyer instruct Escrow Agent to place
the Deposit in a federally insured interest-bearing account. The Deposit will be
applied as follows: (a) if Buyer terminates this Agreement as to the Property in
any situation where Buyer is permitted or deemed to do so under this Agreement
(including without limitation any failure of a condition



--------------------------------------------------------------------------------



precedent under Section 13 below), the Deposit will be paid to Buyer, and
neither of the Parties will have any further liability or obligation under this
Agreement, except with respect to any obligations which are expressly stated in
this Agreement to survive a termination prior to Closing (the “Surviving
Obligations”); (b) if Seller terminates this Agreement as the result of an
uncured default by Buyer as provided in Section 21(b) below, the Deposit will be
paid to Seller; and (c) if escrow closes, the Deposit will be credited to Buyer,
applied against the Purchase Price and paid to Seller at Closing.
4.    DELIVERY OF SELLER’S DILIGENCE MATERIALS. Seller will deliver to Buyer,
not later than three (3) business days after the Effective Date and at no cost
to Buyer, any information in Seller’s possession or control relating to the
Property and described on Schedule 1 attached to this Agreement (collectively,
“Seller’s Diligence Materials”). If Seller obtains new or updated information
regarding the items described on Schedule 1 prior to Closing, Seller will
immediately notify Buyer of such fact and will promptly deliver all such
supplemental information to Buyer. Seller designates the contact person(s) so
named in the Summary of Terms above as the representative of Seller through
which Buyer may schedule any physical inspections of the Property (“Seller’s
Diligence Contact”). Except as may be specifically provided elsewhere in this
Agreement, Seller makes no representations or warranties as to the truth,
accuracy, completeness, methodology of preparation or otherwise concerning any
engineering or environmental reports or audits or any other materials, data or
other information supplied to Buyer in connection with Buyer's inspection of the
Property.
5.BUYER’S STUDY PERIOD.
(a)    Buyer will have until the expiration of the Study Period (as defined
above) within which to negotiate a mutually acceptable form of the Lease with
Tenant and conduct and approve any investigations, studies or tests desired by
Buyer, in Buyer’s sole discretion, to determine the feasibility of acquiring the
Property (collectively, “Buyer’s Diligence”).
(b)    Seller grants to Buyer and Buyer’s agents, employees and contractors the
right to enter upon the Property, at any time or times prior to Closing, to
conduct Buyer’s Diligence. Buyer will notify Seller’s Diligence Contact at least
24 hours prior to any entry and will not unreasonably interfere with or disrupt
the business operations at the Property. Buyer will indemnify and hold Seller
harmless from and against any damage, injury, claim or lien caused by the
activities of Buyer or its agents on the Property, except that Buyer will have
no obligation to indemnify Seller as a result of the discovery or presence of
any pre-existing conditions, including any hazardous materials. Buyer will also
maintain commercial general liability insurance with limits of at least
$1,000,000 per occurrence and $2,000,000 aggregate and workers compensation
insurance and will provide a certificate of insurance evidencing the same to
Seller upon request. The foregoing indemnity and insurance obligations of Buyer
shall survive any termination of this Agreement. Buyer will promptly pay when
due all costs for tests and investigations conducted by or on behalf of Buyer
for Buyer’s Diligence. Buyer will promptly restore the Property or any portion
thereof where Buyer has performed any inspections to the same condition it was
in prior to such inspection, subject to pre-existing conditions.



--------------------------------------------------------------------------------



(c)    If, at any time prior to the expiration of the applicable Study Period,
Buyer elects in its sole discretion not to proceed to acquire the Property,
Buyer may terminate this Agreement by giving written notice of such termination
to Seller and Escrow Agent, whereupon the Deposit shall be released to Buyer and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations. Buyer may expressly waive this
termination right at any time prior to the end of the Study Period by giving
written notice of such waiver to Seller and Escrow Agent, and the Study Period
shall be deemed to end upon Buyer’s giving of such a waiver notice. Unless Buyer
has given written notice to Seller and Escrow Agent expressly stating that Buyer
elects to waive this termination right and proceed with the acquisition of the
Property, then upon the expiration of the Study Period, Buyer shall be deemed to
have terminated this Agreement in its entirety, whereupon the Deposit will
immediately be paid by Escrow Agent to Buyer and neither of the Parties will
have any further liability or obligation under this Agreement except for any
Surviving Obligations.
(d)    The Parties expressly agree that the mutual agreements, covenants,
obligations and undertakings set forth in this Agreement constitute sufficient
consideration for each Party to create a legally binding agreement
notwithstanding that Buyer may freely terminate this Agreement and receive a
return of the Deposit at any time prior to the end of the Study Period.
(e)    Notwithstanding anything to the contrary in this Agreement, Seller hereby
expressly authorizes Buyer’s consultant, IVI Environmental, Inc. (“Consultant”),
to conduct a limited Phase II Environmental Site Assessment at the Property in
accordance with the Proposal for Limited Phase II Environmental Site Assessment
prepared by Consultant, dated June 5, 2014 (the “Phase II Assessment”), a copy
of which has been delivered to Seller. Seller covenants to reimburse Buyer for
the cost of the Phase II Assessment, which shall be certified to the Seller and
the Buyer, such amount not to exceed $15,900 either at closing or within fifteen
(15) days after the termination of this Agreement. If Seller fails to timely
reimburse Buyer, then Seller will indemnify, defend and hold harmless Buyer from
and against any claims relating to Seller’s failure to pay and all costs,
expenses and liabilities incurred in defending against such claims, including
without limitation reasonable attorneys’ fees and court costs. Buyer
acknowledges that the Seller’s Due Diligence Materials and the Phase II
Assessment are proprietary and confidential and were delivered to Buyer solely
to assist Buyer in determining the feasibility of purchasing the Property. Buyer
shall not use the Seller’s Due Diligence Materials nor the Phase II Assessment
for any purpose other than as set forth in the preceding sentence. Until after
Closing, and except as may be required by law or judicial proceedings, Buyer
shall not disclose the contents of the Seller’s Due Diligence Materials and the
Phase II Assessment to any person other than to those persons who are
responsible for determining the feasibility of Buyer’s acquisition of the
Property or third parties engaged by Buyer (or its affiliates) to assist in the
acquisition of the Property. In the event Buyer does not purchase the Property
pursuant to the terms of this Agreement, Buyer agrees to return the Seller’s Due
Diligence Materials and the Phase II Assessment to Seller and to keep the
contents of the same confidential in accordance with this Section provided that
Buyer may keep copies of such documents as required by law or in accordance with
Buyer’s document retention policy. The parties’ obligations set forth in this
Section 5(e) will survive the Closing or termination of this Agreement.



--------------------------------------------------------------------------------



6.TITLE AND SURVEY REVIEW.
(a)    Promptly after the Effective Date, Escrow Agent will deliver to Buyer and
Seller a current title commitment for the Property (as may be updated, a
“Commitment”) for the issuance to Buyer of an ALTA extended coverage owner’s
policy of title insurance (the “Owner’s Policy”), together with complete,
legible copies of all requirement and exception documents referenced in the
Commitment.
(b)    As part of the Seller’s Diligence Materials, Seller delivered to Buyer a
current ALTA As-Built survey of the property (the “Survey”). Promptly after the
Buyer’s receipt of the Commitment and prior to the expiration of the Study
Period, Buyer will cause Seller’s surveyor to update the Survey to reflect the
Commitment and deliver such updated Survey to Escrow Agent, Seller and Buyer.
The Owner’s Title Policy will contain extended coverage only if Buyer provides
Escrow Agent with the Survey in a form satisfactory to the Escrow Agent. Buyer
will promptly provide Seller with copies of the Survey after receipt thereof,
even if in draft form.
(c)    Buyer will, by giving written notice (the “Title Notice”) to Seller and
Escrow Agent prior to the earlier of (1) five (5) business days after receiving
the Commitment and the Survey or (2) the expiration of the Study Period, either
(i) approve the condition of title, or (ii) identify any matters set forth in
the Commitment or the Survey for such Property to which Buyer objects
(collectively, the “Objectionable Matters”). If no Title Notice for a Property
is given by Buyer to Seller before the end of the Study Period, then Buyer shall
be deemed to have approved of the condition of title for such Property and to
have elected to waive its rights to terminate this Agreement under this Section
6(c).
(d)    If a timely delivered Title Notice identifies any Objectionable Matters,
Seller will notify Buyer in writing (“Seller’s Title Response”) within one (1)
business days after receiving the Title Notice whether Seller will cure those
Objectionable Matters prior to the Closing Date in the manner requested by
Buyer. If Seller does not agree to cure all the Objectionable Matters, then
Buyer may elect, by giving written notice to Seller and Escrow Agent within one
(1) business days after receiving Seller’s Title Response, to either (i) proceed
with the acquisition of the subject Property notwithstanding the Objectionable
Matters which Seller has not agreed to cure; or (ii) terminate this Agreement,
in which case the Deposit will immediately be paid by Escrow Agent to Buyer, and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations.
(e)    If any Commitment is amended to include new exceptions or requirements
after Buyer’s delivery of the Title Notice related to such Commitment, Buyer
will have one (1) business days after Buyer’s receipt of the amended Commitment
(and copies of any documents identified in the new exceptions or new
requirements) within which to review and, if desired, object in writing to such
new matters as Objectionable Matters. If Buyer so objects, the procedures and
timelines set forth above will apply to govern any such objection, Seller’s
response thereto and Buyer’s rights thereafter; provided however, that in no
case shall the Closing Date be extended beyond the close of business June 27,
2014.



--------------------------------------------------------------------------------



(f)    Notwithstanding the foregoing, in all events Seller will, at or prior to
Closing, (i) pay in full and cause to be canceled and discharged (or otherwise
cause Escrow Agent to insure over) all mechanics’ and contractors’ liens
encumbering the Property as a result of work performed by or on behalf of
Seller; (ii) pay in full all past due ad valorem taxes and assessments of any
kind constituting a lien against the Property; and (iii) cause to be released
all loan security documents which encumber the Property and any other monetary
lien or encumbrance caused or created by Seller against the Property.
7.    CLOSE OF ESCROW. The Closing for the Property will occur on or before 5:00
p.m. MST on June 27, 2014 (the “Closing Date”). At Closing, the funds and
documents deposited into escrow will be appropriately disbursed and distributed
by Escrow Agent, and Seller will deliver possession of the Property to Buyer,
all as required by and specified under this Agreement.
8.    THE TRANSFER DOCUMENTS. The Real Property will be conveyed by a special
warranty deed in substantially the form attached hereto as Exhibit B (the
“Deed”). The Personalty will be conveyed by a bill of sale in substantially the
form attached as Exhibit C (the “Bill of Sale”). The Permits, Warranties,
Property Documents and Intangibles will be assigned by an assignment agreement
in substantially the form attached as Exhibit E (the “Assignment Agreement”).
The Parties will supplement the foregoing with such additional documents, if
any, as may reasonably be required to properly convey specific items of the
Property. If the transfer of any Warranties requires the approval of the
applicable warrantor or the satisfaction of any other conditions to such
transfer, Seller will use commercially reasonable efforts to obtain such
approvals and satisfy all such conditions by the applicable Closing Date. The
Deed, Bill of Sale, Assignment Agreement, and the other closing documents
required under this Agreement or otherwise delivered by the Parties at Closing
for the Property are collectively referred to as the “Transfer Documents”.
Seller and Buyer will deposit duly executed and (as appropriate) acknowledged
originals of each of the Transfer Documents with Escrow Agent not later than the
Closing Date.
9.    LEASE. In the event that, prior to the expiration of the Study Period,
Buyer and Seller do not agree on and execute the Lease, which Lease shall be
expressly contingent upon the closing hereunder, this Agreement shall
automatically terminate without any further action by either Party, the Deposit
will immediately be paid by Escrow Agent to Buyer, and neither of the Parties
will have any further liability or obligation under this Agreement except for
any Surviving Obligations.
10.    CLOSING COSTS. Seller will pay (a) the cost of the Owner’s Policy (but
excluding any endorsements thereto), any related search or exam fees, and any
endorsements required for Seller’s cure of any Objectionable Matters; (b) the
costs of releasing all liens, judgments, and other encumbrances that are to be
released and of recording such releases; (c) one-half the fees and costs due
Escrow Agent for its services; (d) any transfer taxes typically imposed on
sellers in the applicable jurisdiction; (e) documentary taxes, mansion taxes,
leasehold taxes, recording charges, and other such fees or charges associated
with the sale and conveyance of the Property; and (f) all other costs to be paid
by Seller under this Agreement. Buyer will pay (i) any additional cost for a
lender’s title policy and the costs of all endorsements to the Owner’s Policy
(except any



--------------------------------------------------------------------------------



endorsements required for Seller’s cure of any Objectionable Matters) if
required by Buyer; (ii) the cost of the Survey; (iii) one-half the fees and
costs due Escrow Agent for its services; (iv) transfer taxes typically imposed
on buyers in the respective jurisdiction; and (v) all other costs to be paid by
Buyer under this Agreement. Except as otherwise provided in this Agreement,
Seller and Buyer will each be solely responsible for and bear all of their own
expenses, including without limitation any expenses of legal counsel,
accountants, and other advisors incurred at any time in connection with pursuing
or consummating the transactions contemplated hereby. Any other closing costs
for the Property that are not specifically designated as the responsibility of
either Party in this Agreement will be paid by Seller and Buyer according to the
usual and customary allocation of the same by Escrow Agent for the Property’s
locale. Seller agrees that all closing costs and charges payable by Seller may
be deducted from Seller’s proceeds otherwise payable to Seller at Closing. Buyer
will deposit with Escrow Agent sufficient cash to pay all of Buyer’s closing
costs and charges.
11.PRORATIONS.
(a)    The Parties will each execute and deliver to Escrow Agent for the Closing
a closing statement for the Property setting forth the portion of the Purchase
Price, and all closing credits, prorations, charges, costs and adjustments
contemplated by this Agreement. All prorations will be calculated as of the
Closing Date by Escrow Agent, based upon the latest available information, with
income and expense for the Closing Date being allocated to Buyer. All other
credits and charges to Buyer and Seller will be similarly prorated as of the
Closing Date. Real estate taxes and assessments will not be prorated since they
will be the Tenant’s responsibility under the Lease. The Seller will be
responsible for any such taxes and assessments accruing prior to the Closing
Date.
(b)    If after Closing either Party discovers any errors, or receives
additional information, indicating that the prorations were inaccurate, such
Party will promptly notify the other and the Parties will correctly re-prorate
the amounts in question. No such correction will be required later than twelve
(12) months after the Closing Date unless prior to such date the Party seeking
the correction has given a written notice to the other Party specifying the
nature and basis for such correction. In the event of any re-proration under
this Section, the Party owing funds will within thirty (30) days after
determination remit to the other Party the amount shown to be due. The
provisions of this Section 11 shall survive Closing.
12.    BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions
precedent set forth in this Agreement, Buyer’s obligations to close escrow and
complete the purchase and sale of the Property under this Agreement is expressly
subject to the following:
(a)    Seller’s deposit with Escrow Agent at Closing of the executed original
Transfer Documents required of the Seller;
(b)    Seller’s deposit with Escrow Agent of (i) Escrow Agent’s customary form
of “Owner’s Affidavit” and (ii) such additional affidavits, undertakings or
other documents as may be reasonably required by Escrow Agent to allow for the
deletion of any mechanics’ lien exceptions and other typical exceptions from the
Owner’s Policy;



--------------------------------------------------------------------------------



(c)    Escrow Agent’s irrevocable commitment to issue the Owner’s Policy in the
amount of the Purchase Price in the form approved by Buyer pursuant to the terms
of Section 6;
(d)    Seller’s delivery to Buyer of all Warranties, Permits, and Property
Documents, if any, in the possession of Seller or Seller’s agents (including
without limitation any warranties covering the roof or any other part of the
Building); any Intangibles capable of physical delivery; and any property
manuals, files;
(e)    All of the representations and warranties of the Seller are true and
correct as of the Closing Date; and
(f)    Seller’s delivery to Buyer of a duly executed and acknowledged original
of the Lease, executed in counterpart by Seller, and, if requested by Buyer, a
short form of lease or memorandum of lease in form suitable for recording.
13.    NON-FOREIGN AFFIDAVIT. Seller will deposit with Escrow Agent prior to
Closing a sworn affidavit (the “Non-Foreign Affidavit”) properly containing such
information as is required by Section 1445(b)(2) of the Internal Revenue Code of
1986, as amended (the “Tax Code”). If Seller does not timely furnish the
Non-Foreign Affidavit, Buyer may withhold (or direct Escrow Agent to withhold)
from the Purchase Price the amount required to be so withheld pursuant to
Section 1445(a) of the Tax Code, and such withheld funds will be deposited with
the Internal Revenue Service as required by such Section 1445(a) and the
regulations promulgated thereunder. The amount withheld, if any, shall
nevertheless be deemed to be part of the Purchase Price paid to Seller.
14.    BROKER’S COMMISSION. The Parties warrant to one another that they have
not dealt with any finder, broker or realtor in connection with this Agreement,
except TG Real Estate Advisors (the “Broker”). Seller is responsible for payment
of all commissions relating to this transaction to the Broker, and all
commissions due will be paid at Closing. If any person (including the Broker)
asserts a claim to any other finder’s fee, brokerage commission or similar
compensation in connection with this Agreement, the Party under whom the finder
or broker is claiming will indemnify, defend and hold harmless the other Party
from and against any such claim and all costs, expenses and liabilities incurred
in defending against such claim, including without limitation reasonable
attorneys’ fees and court costs. The provisions of this Section shall survive
Closing or any earlier termination of this Agreement.
15.    AS-IS CONVEYANCE. BUYER AGREES THAT, UPON THE CLOSING THEREOF, BUYER
SHALL BE DEEMED TO HAVE ACCEPTED THE APPLICABLE PROPERTY IN ITS THEN EXISTING
CONDITION, “AS IS, WHERE IS AND WITH ALL FAULTS” WITHOUT REPRESENTATION OR
WARRANTY OF ANY KIND OR NATURE BY SELLER EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR THE APPLICABLE TRANSFER DOCUMENTS. Except as expressly provided for
herein or in the Lease, Buyer hereby agrees upon the Closing to release Seller
and to waive any and all future claims it may have against Seller. Buyer agrees
that, prior to the end of the Study Period, Buyer or its duly authorized agents
will have examined and investigated to Buyer's full satisfaction the physical,
economic and legal condition of the Property, and made all other inquiries Buyer
deemed necessary



--------------------------------------------------------------------------------



in connection with the transaction herein contemplated. Except as expressly set
forth herein or in the Lease, Buyer is satisfied to purchase the Property in its
"as is" condition as of the Effective Date, reasonable wear and tear from the
Effective Date excepted. Except as expressly set forth in this Agreement or in
the Lease, no representations, warranties or agreements of any kind whatsoever
have been made by Seller in regard to the physical or operating condition of the
Property, the condition of Seller's title thereto, freedom from defects, latent
or patent, the income or profit to be derived from the Property, the expenses of
operation and maintenance thereof, or any other matter or thing affecting or
relating to the whole or any part of the Property, and no representation,
covenant or warranty shall survive the Closing, other than the Surviving
Obligations. In arriving at its decision to purchase the Property, Buyer did not
rely upon any statements by Seller, Seller's agents or employees or anyone else
acting or purporting to act on Seller's behalf, except as expressly set forth in
this Agreement or in the Lease. Buyer acknowledges and agrees that the Property
is to be acquired subject to all notes or notices of violations of law or
municipal ordinances, orders or requirements noted in or issued by any
governmental authority having jurisdiction thereof against or affecting the
Property. The provisions of this Section 15 shall survive the termination of
this Agreement or the Closing Date and shall not be deemed to have merged into
any of the documents executed or delivered at the Closing. To the extent
required to be operative, the disclaimers and warranties contained herein are
"conspicuous" disclaimers for purposes of any applicable law, rule, regulation
or order. Notwithstanding anything to the contrary in this Agreement, Seller
acknowledges and agrees that Buyer’s release and waiver set forth in this
Section 15 is not a release and/or waiver of any of (i) the Buyer’s rights as
the landlord under the Lease or (ii) the obligations and liabilities of the
tenant under the Lease, and that, notwithstanding the release and waiver
language in this Section 15, Buyer may pursue all of its rights and remedies
available to it under the Lease.
16.    RISK OF LOSS. Seller shall bear all risk of loss resulting from or
related to damage of or to a Property or any part thereof which may occur prior
to Closing (a “Casualty”). Seller shall also bear all risk of loss resulting
from or related to a taking or condemnation of a Property or any part thereof
if, prior to Closing, written notice of a proposed condemnation or taking is
received, a condemnation proceeding is commenced, a condemnation proceeding is
concluded, or all or any part of the Property is conveyed in lieu of
condemnation (any such taking or condemnation event being a “Condemnation”). If
a Casualty or Condemnation occurs with respect to the Property, Seller will
immediately give written notice of such event to Buyer. In the event of a
Condemnation or Casualty which (i) gives Seller the right to terminate the Lease
or abate rent thereunder; (ii) results in a loss of greater than Two Hundred
Fifty Thousand and No/100 Dollars ($250,000); (iii) is not covered by Seller’s
or Tenant’s insurance or if such insurance is not for full replacement cost;
(iv) Buyer’s lender refuses to consummate the loan to Buyer as a result of such
Casualty or Condemnation; or (v) any of the foregoing determinations cannot be
made prior to the Closing, then either Buyer or Seller may, at either party’s
sole option by giving written notice to the other party and Escrow Agent prior
to the Closing Date terminate this Agreement in which case the Buyer will
receive a return of its Deposit, this Agreement shall terminate and neither
party shall have any further obligations hereunder other than any Surviving
Obligations. If any Casualty or Condemnation occurs which does not result in a
termination of this Agreement, Seller will, at Closing and as a condition
precedent thereto, pay Buyer or credit Buyer against the Purchase Price the
amount of any insurance or condemnation proceeds attributable to such event, or
assign to Buyer,



--------------------------------------------------------------------------------



as of the Closing Date and in a form acceptable to Buyer, all rights or claims
to the same, and (if a Casualty) credit to Buyer an amount equal to any
deductible under Seller’s insurance policy.
17.    SELLER’S REPRESENTATIONS AND WARRANTIES.
(a)    Seller represents and warrants to Buyer as of the Effective Date and
again as of the Closing Date that to the Seller’s actual knowledge, without
investigation or inquiry:
(i)    Seller is the fee title owner of the Real Property and has full power and
authority to execute, deliver and perform under this Agreement and the Transfer
Documents, and no consent of any third party is required for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;
(ii)    there are no actions or proceedings pending or threatened against Seller
which may in any manner whatsoever affect the validity or enforceability of this
Agreement or any of the Transfer Documents;
(iii)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach of or default under
any other agreement, law or court order under which Seller is a party or may be
bound;
(iv)    there are no unrecorded leases, liens or encumbrances which may affect
title to the Property (other than the Lease); any existing financing secured by
the Property or any part thereof will be satisfied and discharged in full at or
prior to Closing and any liens or encumbrances relating thereto will be
terminated and released of record at or prior to Closing (except equipment of
fixture filings which may exists as to Seller’s retained property not being
transferred to Buyer hereunder); and Seller does not have any defeasance, lender
approval or prepayment obligations with respect to any existing financing which
will delay the Closing;
(v)    (1) no written notice of violation has been issued to Seller with regard
to any applicable regulation, ordinance, requirement, covenant, condition or
restriction relating to the present use or occupancy of the Property by any
person, authority or agency having jurisdiction which has not been cured and (2)
there is no impending or contemplated Condemnation affecting the Property;
(vi)    there are no suits or claims pending or threatened with respect to or in
any manner affecting the Property, nor does Seller know of any circumstances
which should or could reasonably form the basis for any such suits or claims;
(vii)    Seller has not taken any action to change the present use or zoning of
or other entitlements or land-use permissions or restrictions upon the Property,
and there are no such proceedings pending;
(viii)    except as may be detailed in any environmental documents included in
Seller’s Diligence Materials, there does not exist and neither Seller nor its
affiliates have caused, any material generation, production, location,
transportation, storage, treatment, discharge, disposal,



--------------------------------------------------------------------------------



release or threatened release upon, under or about the Property of any Hazardous
Materials in violation of any laws. “Hazardous Materials” means any flammables,
explosives, radioactive materials, hazardous wastes, hazardous and toxic
substances or related materials, asbestos or any material containing asbestos
(including, without limitation, vinyl asbestos tile), or any other substance or
material defined as a “hazardous substance” by any federal, state, or local
environmental law, ordinance, rule or regulation including, without limitation,
the Federal Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, the Federal Hazardous Materials Transportation Act, as
amended, the Federal Resource Conservation and Recovery Act, as amended, and the
rules and regulations adopted and promulgated pursuant to each of the foregoing;
(ix)    Seller has not entered into and will not enter into, and there is not
existing, any other agreement, written or oral, under which Seller is or could
become obligated to sell the Property or any portion thereof to a third party;
(x)    all amounts due and payable by Seller under any applicable reciprocal
easement agreement or declaration of covenants, conditions and/or restrictions
affecting the Property (the “REA’s”) have been paid in full and no default of
Seller exists under any of the REA’s and, no default of any other party exists
under any of the REA’s;
(xi)    the annual net rent under the Lease in effect as of the Effective Date
is as stated on Exhibit A;
(xii)    all amounts presently due and payable, and all obligations presently
performable, by Seller with respect to the Property have been paid and performed
in full and no default of Seller exists with respect to the Property;
(xiii)    if Seller receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 17 prior to Closing,
Seller will immediately give written notice to Buyer of the same.
(b)    Further, Seller hereby covenants that unless Buyer otherwise grants
Buyer’s prior written consent, which consent may be withheld in Buyer’s sole
discretion:
(i)    Seller will pay (or cause to be paid) in full prior to the Closing Date
all bills or other charges, costs or expenses arising out of or in connection
with or resulting from Seller’s use, ownership, or operation of the Property,
including without limitation all general real estate taxes, assessments and
personal property taxes due with respect to the Property up to the Closing Date,
except for any item to be prorated at Closing in accordance with this Agreement;
and
(ii)    Seller will (1) continue to operate the Property as heretofore operated;
(2) maintain the Property in its current condition (reasonable wear and tear
excepted) and perform routine and required maintenance and replacements; (3) pay
prior to Closing all sums due for work, materials or services furnished or
otherwise incurred in the ownership, use or operation of the Property; (4)
comply with all governmental requirements applicable to the Property; and (5)
not, by voluntary or intentional act or omission, cause or create any easements,
encumbrances, or liens



--------------------------------------------------------------------------------



to arise or to be imposed upon the Property or to allow any amendment or
modification to any existing easements or encumbrances.
All representations and warranties made in this Section 17 by Seller shall
survive Closing for a period of six (6) months. The parties agree that if on or
prior to Closing Buyer becomes aware (either by way of Seller's notice or
otherwise) that any representation or warranty of Seller is inaccurate,
incomplete, incorrect or misleading, and whether or not Buyer elects to close
the transaction (as opposed to terminating this Agreement), Buyer shall have no
claim against Seller in connection with a breach of such representation or
warranty and shall not look to Seller for any redress or relief thereof. The
Buyer may not assert a claim against the Seller if at the time of the Closing
the Buyer had knowledge of such breach and nonetheless proceeded with the
Closing. After the Closing Date, Seller will indemnify and hold Buyer harmless
from and against any claims, loss, damage, liability and expense, including
without limitation reasonable attorneys’ fees and court costs, which Buyer may
incur by reason of any misrepresentation by Seller; provided however, that Buyer
and Seller agree that if subsequent to the Closing Date, Buyer first becomes
aware that any representation or warranty of Seller is inaccurate, incomplete,
incorrect or misleading, the maximum aggregate liability of the Seller for
breaches of the representations and warranties herein shall not exceed One
Million and No/100 Dollars ($1,000,000). Purchaser and Seller agree that the
words “Seller’s knowledge” and words of similar import shall mean the actual
knowledge of Mike O’Kelley, the Plant Manager of the Property; provided that so
qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of said manager or any other officer or employee of
Seller, on account of any breach of any representation or warranty made by
Seller herein. All rights of Buyer hereunder with respect to any surviving
representation or warranty shall be deemed waived if Buyer does not, by written
notice to Seller, advise Seller of any alleged breach of representation or
warranty within six (6) months of the Closing Date.
18.    BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller as of the Effective Date and again as of the Closing Date that:
(a)    Buyer has full power and authority to execute, deliver and perform under
this Agreement and the Transfer Documents, and no consent of any third party is
required for Buyer to enter into this Agreement and perform Buyer’s obligations
hereunder;
(b)    there are no actions or proceedings pending or, to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(c)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Buyer is a party or may be
bound; and
(d)    if Buyer receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 18 prior to Closing,
Buyer will immediately give written notice to Seller of the same.



--------------------------------------------------------------------------------



All representations and warranties made in this Section 18 by Buyer shall
survive Closing for a period of six (6) months. After the Closing Date, Buyer
will indemnify and hold Seller harmless from and against any claims, loss,
damage, liability and expense, including without limitation reasonable
attorneys’ fees and court costs, which Seller may incur by reason of any
misrepresentation by Buyer; provided however, that Buyer and Seller agree that
if subsequent to the Closing Date, Seller first becomes aware that any
representation or warranty of Buyer is inaccurate, incomplete, incorrect or
misleading, the maximum aggregate liability of the Buyer for breaches of the
representations and warranties herein shall not exceed One Million and No/100
Dollars ($1,000,000). All rights of Seller hereunder with respect to any
surviving representation or warranty shall be deemed waived if Seller does not,
by written notice to Buyer, advise Buyer of any alleged breach of representation
or warranty within six (6) months of the Closing Date.
19.    ASSIGNMENT. Except as provided below, this Agreement may not be assigned
by either Seller or Buyer without the prior written consent of the other Party,
which consent will not be unreasonably withheld. Notwithstanding the foregoing,
Buyer may assign its rights under this Agreement, in whole or in part, to any
entity or entities affiliated with, controlled by, or under common control with
Buyer without seeking or obtaining Seller’s consent, including specifically (but
without limitation) ARCP ID Franklin IN, LLC. The assignee will execute an
instrument whereby such assignee assumes the obligations of Buyer under this
Agreement with respect to the Property covered by such assignment. No assignment
by Buyer shall release or otherwise relieve Buyer from any obligations.
Notwithstanding anything contained herein to the contrary, the Buyer may not
assign this Agreement to any entity affiliated with, controlled by, or under
common control with one of Seller’s competitors in the packaging industry.
20.DEFAULT; REMEDIES.
(a)    If Seller breaches this Agreement (including without limitation a breach
of any representation or warranty of Seller or the failure of Seller to satisfy
any condition precedent to Closing that is within Seller’s control) with respect
to the Property and such breach is not cured within five (5) days of receiving
written notice from Buyer, Buyer may at Buyer’s sole option either: (i) by
written notice given to Seller and Escrow Agent terminate this Agreement as to
the Property, whereupon this Agreement shall terminate, Buyer shall receive a
return of its Deposit, and Seller will promptly reimburse Buyer for all
reasonable out-of-pocket and third-party expenses (including without limitation
reasonable attorneys’ fees and costs) incurred by Buyer in connection with
Buyer’s due diligence or this transaction, not to exceed Fifty Thousand and
No/100 US Dollars ($50,000); and neither of the Parties will have any further
liability or obligation under this Agreement except for any Surviving
Obligations; or (ii) seek specific performance against Seller, in which event
the Closing Date will be automatically extended as necessary for Buyer to
prosecute such action; provided however, that Buyer must file an action for such
specific performance within sixty (60) days of the Closing Date or Buyer shall
be deemed to have elected to proceed under Section 20(a)(i). Notwithstanding the
foregoing, if specific performance is made unavailable as a remedy to Buyer by
Seller’s affirmative acts or intentional omissions, Buyer will be entitled to
pursue all rights and remedies available at law or in equity.



--------------------------------------------------------------------------------



(b)    If Buyer breaches this Agreement (including without limitation a breach
of any representation or warranty of Buyer) and such breach is not cured prior
to Closing, Seller may, as Seller’s sole and exclusive remedy for such breach,
by written notice given to Buyer and Escrow Agent terminate this Agreement and
receive the Deposit as Seller’s agreed and total liquidated damages, it being
acknowledged and agreed by the Parties that it would be difficult or impossible
to determine Seller’s exact damages, and the Deposit represents a reasonable
estimate of those damages. Upon such termination by Seller, neither of the
Parties will have any further liability or obligation under this Agreement
except for any Surviving Obligations. SELLER WAIVES ANY RIGHT TO SEEK ANY OTHER
REMEDIES AGAINST BUYER, INCLUDING ANY EQUITABLE OR LEGAL REMEDIES.
(c)    The provisions of this Section 21 shall not limit any rights or remedies
either Party may have after Closing with respect to those provisions of this
Agreement that survive Closing (including for any misrepresentation or breach of
warranty) or under the Transfer Documents or any other documents entered into
pursuant to this Agreement.
21.    NOTICES. All notices under this Agreement must be sent either by (a)
telecopier, (b) a reputable national overnight courier service, (c) personal
delivery, or (d) registered or certified US mail, return receipt requested.
Notices from or signed by the legal counsel for a Party shall be equally
effective as a notice from such Party itself. The addresses to be used for
notices are those set forth in the Summary of Terms above, or such other
addresses as a Party may from time to time direct by notice given in accordance
with these requirements. If sent by telecopier, a notice shall be deemed given
when such receipt of the telecopy transmitted to the number is received, and
shall be deemed received on that same day unless given after 5:00 p.m. in the
receiving location, in which case such receipt shall be the next business day.
If personally delivered, a notice shall be deemed given and received upon such
delivery. If sent by overnight courier service, a notice shall be deemed given
upon deposit with such courier and deemed received upon actual receipt or
refusal of delivery at the notice address. If sent by registered or certified
mail, a notice shall be deemed given and received on the third business day
after deposit into the US Mail.
22.    ATTORNEYS’ FEES. If there is any litigation or arbitration between the
Parties to determine or enforce any provisions or rights arising under this
Agreement, the unsuccessful Party in such proceeding will pay to the successful
Party all costs and expenses incurred by the successful Party in connection
therewith, including without limitation reasonable attorneys’ fees and court
costs. The determinations of which Party is the “successful Party” and the
amount of such fees, costs and expenses to be awarded to the unsuccessful Party
shall be made by the judge or arbitrator in such proceeding.
23.    Intentionally Deleted.
24.    SELLER’S CONDITIONS PRECEDENT. In addition to all other conditions
precedent set forth in this Agreement, Seller’s obligations to close escrow and
complete the purchase and sale of the Property under this Agreement is expressly
subject to the following:
(a)    Buyer’s deposit with Escrow Agent at Closing of the executed original
Transfer Documents required of the Buyer;



--------------------------------------------------------------------------------



(b)    Buyer’s deposit with Escrow Agent such affidavits, undertakings or other
documents as may be reasonably required by Escrow Agent to allow for the
deletion of any mechanics’ lien exceptions and other typical exceptions from the
Owner’s Policy;
(c)    All of the representations and warranties of the Buyer are true and
correct as of the Closing Date; and
(d)    Buyer’s delivery to Seller of a duly executed and acknowledged original
of the Lease, executed in counterpart by Buyer, and a short form of lease or
memorandum of lease in form suitable for recording.
25.    1031 EXCHANGE. Each Party may structure its purchase or sale, as
applicable, as part of a like-kind exchange under Section 1031 of the Tax Code.
Each Party will if requested reasonably cooperate with the other (at no cost or
liability to the cooperating Party) in effectuating such a like-kind exchange,
including signing such documents as may reasonably and customarily be required
to accomplish such exchange; provided, however, that the Closing Date will not
thereby be delayed and the cooperating Party will not be required to incur any
additional liability or undertake any additional obligations as a result of any
such like-kind exchange. The Party employing the like-kind exchange structure
will pay all costs and expenses associated with effectuating such exchange.
26.    MISCELLANEOUS. This Agreement constitutes a binding agreement between
Seller and Buyer for the sale and purchase of the Property subject to the terms
set forth in this Agreement. Subject to the limitations set forth in this
Agreement, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and assigns. This Agreement constitutes the entire
agreement between the Parties pertaining to the sale and purchase of the
Property, and unless expressly stated otherwise all prior and contemporaneous
agreements, representations, negotiations and understandings of the Parties
regarding this transaction (including without limitation any Letter of Intent),
whether oral or written, are superseded and merged herein. The foregoing
sentence shall in no way affect the validity of any instruments subsequently
executed by the Parties as contemplated by this Agreement. No modification,
waiver, amendment or discharge of or under this Agreement shall be valid unless
contained in a writing signed by the Party against whom enforcement is sought.
If Seller consists of more than one person or entity, the liability of each such
person or entity shall be joint and several. No waiver by Seller or Buyer of a
breach of any of the terms, covenants or conditions of this Agreement shall be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition contained herein. The headings of
this Agreement are for reference only and shall not limit or define the meaning
of any provision of this Agreement.
27.    TIME OF ESSENCE. Time is of the essence of this Agreement. When used in
this Agreement, the term “business day” means any day which is not a Saturday,
Sunday or legal holiday. If this Agreement specifies that a time period expires
or that an action be taken on a date which is not a business day, such date
shall be deemed extended to the next succeeding day which is a business day, and
any successive time periods shall be deemed extended accordingly.



--------------------------------------------------------------------------------



28.    SEVERABILITY. If any one or more of the covenants, agreements,
conditions, provisions, or terms of this Agreement is, in any respect or to any
extent (in whole or in part), held to be invalid, illegal or unenforceable for
any reason, all remaining portions thereof which are not so held, and all other
covenants, agreements, conditions, provisions, and terms of this Agreement, will
not be affected by such holding, but will remain valid and in force to the
fullest extent permitted by law.
29.    SURVIVAL. To the extent that the performance of any covenant or other
obligation of a Party in or pursuant to this Agreement or the Transfer Documents
is contemplated to occur or continue after the Closing, the same shall not merge
with the transfer of title to the Property, but shall remain in effect until
fulfilled (subject to any express limitation thereon set forth in this
Agreement).
30.    APPROVALS; FURTHER ACTS. The Parties agree that for all matters in this
Agreement requiring the consent or approval of any Party, unless otherwise
expressly provided in this Agreement any such consent or approval will not be
unreasonably withheld, conditioned or delayed.
31.    GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Indiana.
32.    COUNTERPARTS; ELECTRONIC DELIVERY. This Agreement and any related
documents may be executed in any number of counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Documents executed by the Parties but delivered by facsimile, “pdf”
or other electronic means will be accepted with the same effect as original
ink-signed “hard copy” versions (an “Executed Original”) of such documents,
provided that (a) if expressly requested by the other Party or Escrow Agent, a
Party will promptly also deliver one or more Executed Originals of any such
document; (b) all Transfer Documents which are to be recorded must be delivered
by the signing Party to Escrow Agent as Executed Originals; and (c) at least one
Executed Original of this Agreement must be provided by Seller to Escrow Agent,
which Escrow Agent will deliver to Buyer upon the Opening of Escrow.
33.    INCORPORATION OF EXHIBITS AND SCHEDULES. All Exhibits and Schedules
attached to this Agreement are considered to be a part of this Agreement and are
fully incorporated herein by this reference to the same extent as though set
forth at length.
34.    OFAC. Each Party represents and warrants to the other, and to Escrow
Agent, that (a) such Party is not knowingly acting, directly or indirectly, for
or on behalf of any person, group, entity or nation named by any Executive Order
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, or engaging in, instigating or facilitating this
transaction for or on behalf of any such person, group, entity or nation; (b)
such Party is not engaging in this transaction, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering; and (c) none of the funds of such Party to
be utilized in this transaction have been or will be derived from any unlawful
activity with the result that such Party or the Property



--------------------------------------------------------------------------------



is subject to seizure, forfeiture or other such remedy or that this Agreement or
the transactions hereunder are or will be in violation of law. The provisions of
this Section shall survive Closing or any earlier termination of this Agreement.
[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
by their duly authorized and empowered representatives as of the Effective Date
above.
SELLER:
AMCOR RIGID PLASTICS USA, INC.

a Delaware Corporation    




By: /s/ Jennifer Bourgoin    
Name (Print): Jennifer Bourgoin    
Title: Vice President and General Counsel    


BUYER:
ARCP ACQUISITIONS, LLC, a Delaware limited liability company





By: /s/ Todd J. Weiss    
Name (Print): Todd J. Weiss    
Title: Authorized Officer    


ESCROW AGENT’S ACCEPTANCE
The foregoing fully executed Agreement is accepted by the undersigned, as the
“Escrow Agent” hereunder, as of the 13th day of June, 2014. Escrow Agent accepts
the engagement to handle the escrow established by this Agreement in accordance
with the terms set forth in this Agreement, including without limitation the
Escrow Instructions, and acknowledges its receipt of the Deposit.
FIRST AMERICAN TITLE INSURANCE COMPANY
By: /s/ Brandon Grajewski    
Name (Print): Brandon Grajewski    
Title: Escrow Officer    
 




